JOHNSON, Judge
(dissenting).
The majority, citing Ward v. State, 44 Ala.App. 229, 206 So.2d 897, has held that a letter written by Dr. Moon and addressed to the court concerning a psychiatric examination of the appellant came under the contemporary memorial doctrine of the Business Records Act, Code, 1940, Tit. 7, Sec. 415.
In my opinion, the letter written by Dr. Moon was properly excluded from the jury’s consideration as the doctor was on the stand and was able to and did testify in person as to his examination of the appellant and what his conclusions from the examination were. The majority admits the probability that the letter would have been cumulative to what the doctor testified viva voce.
In my judgment the letter differs considerably in make-up from that document in the Ward case and does not fall with the purview of Code, 1940, Tit. 7, Sec. 415.
In Ward, supra, the document in question was a hospital chart kept in the regular course of medical treatment of the patient while in Bryce Hospital.
In the case at bar, the document is a letter, a communication from a physician, stating what his observations and opinions were as to the appellant’s mental condition. The letter could not be considered a record made in the regular course of medical treatment and does not fall within the purview of Tit. 7, Sec. 415, supra.
Therefore, I am of the opinion that excluding the letter from consideration of the jury was not reversible error and vote to affirm the judgment of the lower court. For the above reason, I respectfully dissent from the majority opinion.